DISMISS and Opinion Filed March 12, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00164-CV

                     MICHAEL DEAN MACCANELLI, Appellant
                                    V.
               UNIFIED INVESTIGATIONS & SCIENCES, INC., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-15370

                            MEMORANDUM OPINION
                          Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Lang
       Before the Court is appellant’s March 10, 2014 motion to withdraw his appeal. Appellant

has informed the Court that the parties have settled their differences. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas Lang/
                                                  DOUGLAS S. LANG
140164F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL DEAN MACCANELLI,                           On Appeal from the 193rd Judicial District
Appellant                                          Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-13-15370.
No. 05-14-00164-CV        V.                       Opinion delivered by Justice Lang. Justices
                                                   Moseley and Francis, participating.
UNIFIED INVESTIGATIONS &
SCIENCES, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee, UNIFIED
INVESTIGATIONS & SCIENCES, INC., recover its costs of this appeal from appellant,
MICHAEL DEAN MACCANELLI.


Judgment entered this 12th day of March, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –2–